Citation Nr: 0028281	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  00-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2. Entitlement to service connection for a right leg 
disorder.

3. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
a right leg disorder claimed as the result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
April 1972 and from November 1973 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 2000, by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant, through his 
representative in the Informal Presentation dated in October 
2000, raised the issue of entitlement to an earlier effective 
date for the assignment of a 20 percent disability evaluation 
for mechanical low back pain.  The record reflects that the 
RO granted a 20 percent disability evaluation effective from 
July 29th, 1994, in its March 2000 decision.  It is argued 
that the Informal Presentation serves as a Notice of 
Disagreement (NOD) for the effective date assigned by the RO 
and as such, the Board should assume jurisdiction over this 
issue and render a decision or remand it to the RO.  However, 
careful review of 38 C.F.R. § 20.300, indicates that the NOD 
must be filed with the Department of Veterans Affairs office 
from which the claimant received notice of the determination 
being appealed.  Although the appellant argues that the Board 
should be considered one and the same with the RO for the 
purposes of accepting the NOD, the Board finds no support for 
this construction within the law, regulations or relevant 
case precedent.  In fact, as noted above, the applicable 
regulation specifically provides that the NOD is to be 
submitted to the RO, which rendered the decision.  
Accordingly, in view of this regulation and the absence of a 
NOD received at the RO, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. There is no competent evidence of record to relate the 
presence of any disability of the stomach or right leg to 
service or a service-connected disability including 
alleged exposure to chemicals, asbestos, and herbicides.

2. There is no competent evidence of record to relate the 
presence of any right leg disability to treatment or lack 
thereof by a VA facility.



CONCLUSIONS OF LAW

1. The claims for service connection for a stomach disorder 
and a right leg disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
a right leg disorder due to treatment or a delay in 
treatment at a VA facility is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  Furthermore, pursuant 
to 38 C.F.R. § 3.307(a)(6), where respiratory cancers become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination.  Specifically, 
for a claim seeking compensation for injuries incurred or 
aggravated by VA medical care to be well grounded, a claimant 
must provide medical evidence of a current disability, 
medical evidence, or in certain circumstances lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation, and medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Furthermore, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required to 
establish that the claim is well grounded.  See Jimison v. 
West, 13 Vet. App. 75 (1999).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
stomach disorder and for a right leg disorder either on a 
direct incurrence basis or secondary to surgery for a stomach 
disorder.  As noted above, to meet the requirement of a well 
grounded claim such to allow for analysis of the merits of 
the claim for service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown supra.

In this case, there is no competent evidence of record to 
establish the presence of a stomach disorder or a right leg 
disorder which are related to the appellant's periods of 
service or any incident therein.  These disabilities are not 
among those which give rise to a presumption of exposure to 
Agent Orange during service.  See 38 C.F.R. § 3.307, 3.309.  
While the appellant has argued that exposure to chemicals 
during his periods of active duty as well as exposure to 
asbestos and herbicides are related to the onset of his 
mucinous adenocarcinoma, there is no competent evidence of 
record to suggest that such a relationship exists.  The 
appellant's assertions alone are not found to be of 
sufficient probative value to serve as a basis to well ground 
these claims in the absence of any corroborating medical 
evidence.  As a layperson, the appellant lacks the 
specialized training necessary to draw a relationship from 
the facts in this case such to meet the necessary nexus 
requirement and well ground his claims.  Accordingly, while 
the Board acknowledges his contentions, they fail to meet the 
threshold pleading requirement of a well grounded claim.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In addition, the appellant's assertions regarding treatment 
for vague abdominal complaints during service and their 
relationship to the onset of adenocarcinoma have been 
carefully considered in light of the evidence of record.  
However, as noted above, there are no competent findings 
within the record to provide a plausible basis to relate any 
findings in service to the presence of adenocarcinoma.

The Board notes that the appellant's representative has 
argued that the service medical records are incomplete, 
alleging that while copies of the Medical Evaluation Board 
(MEB) and Physical Evaluation Board (PEB) reports are of 
record, they are incomplete.  It was further argued that the 
appellant has identified periods of hospitalization during 
service and that clinical records covering those periods of 
hospitalization have not been obtained.  In regard to these 
contentions, the Board notes that while the appellant's 
service medical records may be incomplete, VA undertook 
efforts to obtain these records and all available service 
medical records have been associated with the claims folder.  
Furthermore, given the nature of the current claims on appeal 
involving adenocarcinoma and it's alleged relationship to 
chemical, asbestos and/or herbicide exposure during service, 
it is unclear whether additional service medical records, if 
available, would be able to provide any additional probative 
information beyond that which is already of record.  The 
appellant has not argued that he was treated for any injuries 
as the result of such exposure during service or that there 
would be some basis for these alleged missing records to 
confirm that he was, indeed, exposed to any of the chemicals 
asserted to be the source of his adenocarcinoma.  In 
addition, he has not alleged that he was treated for 
adenocarcinoma during service.  Accordingly, in the absence 
of any competent medical evidence suggesting a relationship 
between the adenocarcinoma and chemical, asbestos and/or 
herbicide exposure, coupled with the RO's documented efforts 
to obtain all available service medical records, the Board 
concludes that additional development is not necessary in 
this case.  

The Board further notes the appellant's assertions regarding 
a right leg disorder secondary to a stomach disorder.  
However, in the absence of a service-connected stomach 
disorder, there is no plausible basis for a claim for a right 
leg disorder secondary to the stomach disorder.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is deemed 
sufficient to meet the threshold requirements of a well 
grounded claim for these disabilities.

With respect to his claim for benefits pursuant to 38 
U.S.C.A. § 1151 for a right leg disorder, the appellant has 
argued, in essence, that had VA diagnosed his adenocarcinoma 
earlier, he would not have any functional impairment in his 
right leg.  However, review of the record reveals that during 
surgery at a private hospital in June 1999, it was noted that 
the appellant underwent an intentional sacrifice of the 
femoral nerve (involving the quadriceps extensor muscles of 
the right leg) where it was involved with the mass (tumor).  
Furthermore, in an October 1998 VA surgical consultation 
report, it was noted that the appellant underwent an incision 
and drainage of a right flank abscess in April 1998 and that 
he had been followed in the surgery clinic since that time.  
Although a computerized tomography (CT) scan in March 1998 
revealed the presence of a psoas or appendiceal abscess, it 
was documented that the appellant refused the recommended 
surgical exploration of the abdomen for interval appendectomy 
or right hemicolectomy which could have revealed the presence 
of the adenocarcinoma.  

There is no competent medical opinion of record suggesting 
that any action or lack of action by VA is related to the 
appellant's right leg impairment.  While the right leg 
impairment appears to be a necessary result of the surgery 
for the adenocarcinoma, VA did not perform this surgery and 
therefore there is no basis for a plausible claim for 
benefits pursuant to § 1151 arising from this surgery.  
Furthermore, the contention that VA's failure to diagnose the 
adenocarcinoma earlier and therefore essentially caused the 
right leg impairment is entirely unsupported by the competent 
evidence of record.  In this regard, the Board notes that 
early on in their evaluation of the appellant, VA recommended 
exploratory surgery which was refused by the appellant.  The 
appellant, in correspondence to VA dated in October 1999, 
specifically indicated that he refused exploratory surgery in 
March or April 1998, because he was not a "guinea pig."  

In the absence of any competent medical evidence suggesting a 
relationship between treatment provided by VA and a right leg 
impairment, this claim fails to meet the threshold pleading 
requirement of a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, as noted above, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has been adequately 
notified of the evidence necessary to render his claims well 
grounded in the Statement of the Case issued in February 
2000.  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a). 

The Board acknowledges that with respect to the well grounded 
analysis provided above, the appellant's burden of persuasion 
is uniquely low.  However, there must be some basis to 
conclude that the appellant's claims are plausible or capable 
of substantiation.  In this case, the record provides no such 
basis.  See e.g. Hensley v. West 212 F3d. 1255 (Fed. Cir. 
2000).



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

